                                                                        FILED lig NTERED
                                                                        LOGGED      RECEIVED




e
7CC/GDB: USAD 20181100597



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                                               BY
                                                                       MAY 2 2 2019
                                                                           AT GREENBELT
                                                                     CLERK U.S. DISTRICT COURT
                                                                       DISTRICT OF MARYLAND
                                                                                                 DEPUTY




 UNITED STATES OF AMERICA

           V.                                               CRIMINAL NO.

 OSAKWE ISMAEL OSAGBUE,                                     UNDER SEAL                   1 9a         18 16 Tie
                     Defendant

                                                 *******

                                AFFIDAVIT IN SUPPORT OF
                        CRIMINAL COMPLAINT AND ARREST WARRANT

         I, Jeffrey Starnes, being first duly sworn, hereby depose and state as follows:

                            INTRODUCTION AND AGENT BACKGROUND

         1.        I am a U.S. Postal Inspector with the U.S. Postal Inspection Service (USPIS) and

have been so employed since June 2016. Prior to my employment with the USPIS, I was a

Special Agent with the U.S. Secret Service (USSS) for 10 years.

         2.        In my capacity as a United States Postal Inspector, I investigate allegations of

criminal fraud involving the use of the United States Mail. Pursuant to my duties as a U.S. Postal

Inspector and previously as a USSS Special Agent, I have gained experience in investigations of

mail fraud, wire fraud, bait fraud, identity theft, investment fraud, credit card fraud, counterfeit

securities and currency, false identification documents, and mortgage fraud I have participated

in search and seizure operations dealing with the aforementioned types of criminal offenses.

         3.         This affidavit is submitted in support of a criminal complaint and arrest warrant

for OSAKWE ISMAEL OSAGBUE ("OSAGBUE"). Based on the facts set forth in this

affidavit, I submit there is probable cause to believe that OSAGBUE violated Title 18, United
States Code, Sections 1341 (mail fraud). I respectfully request that the Court issue an arrest

warrant for OSAGBUE under Federal Rule of Criminal Procedure 4(a).

        4.     I have personally participated in this investigation and have witnessed many of

the facts and circumstances described herein. I have also received information from other

individuals who have knowledge of the circumstances relating to this investigation, to include

other law enforcement personnel. The information set forth in this affidavit is based on my own

observations and review of documents, or reliable information provided to me by pthers. I am

setting forth only those facts and circumstances necessary to establish probable cause for the

issuance of the requested arrest warrant and complaint. Unless otherwise indicated, all written

and oral statements referred to herein are set forth in substance and in part, rather than verbatim.

                            STATEMENT OF PROBABLE CAUSE

       Overview of the Investigation

       5.      As further discussed below, I have been engaged in an investigation of a

fraudulent scheme in which an individual, identified as OSAGBUE, conducted fraudulent credit

card charges using Square, Inc. ("Square") mobile point of sale ("POS") terminals, called Square

tokens. I respectfully submit that there is probable cause to believe that, between at least in or

about December 2016 and at least in or about December 2018, OSAGBUE engaged in this

fraudulent scheme by conducting fraudulent transactions using JP Morgan Chase ("Chase")

payment cards on Square tokens and that Chase cards were sent through the mails — specifically,




                                                  2
through the United Parcel Service ("UPS") — to the District of Maryland in furtherance of this

fraudulent scheme.

       Background Information

       6.      It is common knowledge that financial institutions issue payment cards, such as

credit and debit cards, to accountholders for their legitimate use in accessing the moneys, funds,

credits, assets, securities, and other property owned by, and under the custody and control of the

financial institution. These payment cards contain a magnetic strip or chip that stores account data,

such as the payment card number and any associated personal identification number, security code,

or expiration date. Among other uses, payment cards can be used at various retail locations to

make purchases.

       7.      It is also widely known that POS terminals allow for retailers to electronically

conduct legitimate payment card transactions, by reading the magnetic strip or chip as the payment

card is either swiped or inserted through the POS terminal. Mobile POS terminals allow for the

processing of the payment card transactions through a device and application that can be attached

and downloaded to a mobile device, such as a smartphone or tablet.

       8.      Square is a merchant services provider marketing mobile POS software (the Square

application) and hardware (Square tokens) to merchants. The merchants contract with Square,

download the Square application, and receive a corresponding Square token. The Square token is

a physical magnetic strip or chip reader that the merchant can plug into their mobile device, such

as a phone or tablet, connecting to the Square application. The Square token can then be used as a

conventional POS terminal that payment cards can be swiped through or inserted into in order to

conduct transactions. Internet service is required throughout the transaction.




                                                 3
               A single Square token can be used by multiple merchants. In order to do this, an

individual merely needs to access the Square application on their mobile device or tablet, log out

of the account for one merchant, and log into the account for another merchant. This feature is

intended for individuals who own multiple businesses, allowing them to only purchase one Square

token. Therefore, each Square token can easily be used by multiple merchants, or the same

individual with multiple accounts. Further, like purchases made using conventional POS

terminals, a Square token is linked with a bank account to receive the proceeds of the transaction.

Each Square token can only be linked to a single bank account at one time, even if that token may

be used by multiple merchants.

       The Fraudulent Scheme

       10.         On or about May.30, 2018, Chase contacted agents with the USSS and USPIS

regarding fraudulent charges made on Chase payment cards. Specifically, Chase reported, among

other transactions, approximately $1,800,000 ($1.8 million) in fraudulent transactions, occurring

between December 2016 and June 2018, using Square tokens as mobile POS terminals, from

approximately 150 different merchants using over 90 different Chase-issued payment cards.

Additionally, Chase reported that for each of the payment cards involved, a replacement card had

been fraudulently ordered and delivered to unknown individuals. Chase reported the fraudulent

transactions were made using these replacement cards.

       11.     On or about June 20, 2018, agents with the USSS and USPIS contacted Square

regarding the potentially fraudulent transactions made using Square mobile POS terminal services.

Square confirmed that while the fraudulent transactions appeared to be conducted by

approximately 130 of the 150 different merchants initially reported by Chase, only four Square

tokens were used. As noted above, each Square token can be used by multiple merchants, or the



                                                4
same individual with multiple accounts. Square confirmed that 46 of the merchants conducted

transactions using Square token 8ES9W4ICZT6MX0; 45 used Square token 9TGVK5S8D3Z7Z;

43 used Square token FSBJGWJONNM43; and 3 used Square token ICKCHTWVTGXW5P.

       12.     Based on records provided by Chase, there were approximately $1,300,000 ($1.3

million) in fraudulent purchases made using these four specific Square tokens.

       13.     During the course of their investigation, Chase contacted a number of the identity

theft victims whose information had been used to set up the bank accounts. These victims

confirmed that they never applied for a Chase credit card and did not know that an account had

ever been opened in their names It was determined that while the victims lived throughout the

country, the vast majority of the replacement credit cards were delivered by UPS to addresses in

Maryland.

       14.     Generally, each Square token captures the GPS results for each transaction,

showing the location where the transaction took place. However, Square confirmed the GPS results

for each of the four tokens listed above were being altered by the user to match the general location

(e.g., Pacific Northwest) of each merchant.

       15.     The following are examples of merchant names used in this scheme for each of the

Square tokens identified:

     Square Token                   Merchant Name                    Merchant Location
     FSBJGWJONNM43                  Davinci Plastic Surgery          Washington, D.C.
     8ES9W4ICZT6MX0                 Salmon Creek Plastic Surgery     Vancouver, WA
     9TGVK5S8D3Z7Z                  Naficy Plastic Surgery           Bellevue, WA
     KICCHTVWTGXW5P                 Newvue Plastic Surgery           Bellevue, WA

       16.     Square confirmed that each of the above-described Square tokens was linked to a

Bank of America (BOA) account, as described below:




                                                 5
                a.         Square Token FSBJGWJONM43 has been linked to three different BOA

accounts, although it has only been linked to a single bank account at any one time:

                      i.         Square token FSBJGWJONM43 was linked to BOA account ending

in 3795, which was opened on or about February 21, 2018. BOA account ending in 3795 is

registered to 3D Construction Services Inc. with Aurora Kirbo as the account owner. 3D

Construction Services Inc. sras incorporated in the state of Georgia on June 2, 2017, with the

registered agent and incorporator being Steve Randal Davis Jr., and the director, CEO, CFO, and

Secretary being Aurora Kirbo.

                     ii          Square token FSBJGWJONNM43 was also linked to BOA account

ending in 5386, which was opened on or about February 20, 2018. BOA account ending in 5386

is registered to A Construction Inc. with Coleen Keenan as the account owner. A Construction Inc.

was incorporated in the state of Georgia on April 20, 2006, with Alejandro Martinez as the owner

and incorporator.

                                 Square token FSBJGWJONNM43 was also linked to BOA account

ending in 4537, which was opened on or about January 19, 2017. BOA account ending in 4537 is

registered to 3D Concrete Construction, Inc. with David Meador as the account owner. 3D

Concrete Construction, Inc. was incorporated in the state of Georgia on June 10, 2013, with

Stephen Washkill Jr. as the incorporator and Crystal Washkill as the owner.

                b.        Square token 9TGVK5S8D3Z7Z was linked to BOA account ending in

7431, which was opened on or about January 19, 2017. BOA account ending in 7431 is registered

to A&E Concrete Construction, Inc., with James Pannell as the account owner. A&E Concrete

Construction, Inc. was incorporated in Georgia on October 10, 2003, with Timothy Hill as the

incorporator.
                c.     Square token 8ES9W4KZT6MX0 was linked to BOA account ending in

4446, which was opened on or about January 19, 2017. Additionally BOA account ending in 4446

is registered to 12th Man Construction Inc., with Dwan Smith as the account owner. 12th Man

Construction Inc., was incorporated in the state of Georgia on February 9, 2016, with Austin

Perdeiu as the incorporator and Dwan Smith as CEO, CFO, and Secretary.

                d.     Square token KKCHTVWTGXW5P was linked to BOA account ending in

3803, which was opened on or about February 21,2018. BOA account ending in 3803 is registered

to 3D Construction Services Inc., with Aurora Kirbo as the account owner. 3D Construction

Services Inc. was incorporated in the state of Georgia on June 2, 2017, with the registered agent

and incorporator being Steve Randal Davis Jr., and the director, CEO, CFO, and Secretary being

Aurora Kirbo.

       17.      As reflected above, the business names provided to open the business accounts with

BOA do not match the merchant names associated with the corresponding Square tokens. For

instance, proceeds from the Square token associated with merchant name Davinci Plastic Surgery

were deposited into BOA accounts ending in 4537 (opened using business name 3D Concrete

Construction, Inc.) and 5386 (opened using business name A Construction Inc.). Proceeds from

the Square token associated with merchant name Salmon Creek Plastic Surgery were deposited

into BOA account ending in 4446 (opened using business name 12th Man Construction Inc.).

Proceeds from the Square token associated with merchant name Naficy Plastic Surgery were

deposited into BOA account ending in 7431 (opened using business name A&E Concrete

Construction, Inc.). Proceeds from the Square token associated with merchant name Newvue

Plastic Surgery were deposited into BOA account ending in 3803 (opened using business name

3D Construction Services Inc.).



                                                7
       Use of the Home Internet Account and Identification of OSAGBUE

       18.     A new Square token, 88JER7P9K0N16, was identified by Square in December

2018 as being connected to one of the four original Square tokens, FSBJGWJONNM43. Square

connected the two tokens via browser information and believes the same device was used to log

into merchant accounts for both tokens. Two fraudulent transactions were conducted using token

88JER7P9KON16 prior to Square identifying and disabling the token. The two fraudulent

transactions were conducted using a Chase card.

       19.     Chase confirmed both transactions were not authorized and thus fraudulent. As

with the four original Square tokens, Square confirmed that the UPS results for the transactions

associated with Square token 88JER7P9KON16 were altered by the user to match the geographical

region of the merchant. In this case, the GPS location information for the fraudulent transactions

completed using Square token 88JER7P9KON16 falsely indicated that the token was being used

in Wisconsin. However, the IP addresses accessed by Square token 88JER7P9KON16 at the time

of the fraudulent transactions showed that the token was in California.

       20.     Square token 88JER7P9KON16 is linked to BOA account ending in 2380, which

was opened on or about August 14, 2018. BOA account ending in 2380 is registered to MVE

Automobile Financial Co. Inc. with Soraya James as the account owner. MVE Automobile

Financial Co. Inc. was incorporated in the state of Georgia on May 1, 2018, with the registered

agent being Abdua Kidcyha, and the incorporator being Claud McIver.

       21.     One of the transactions on Square token 88JER7P9KON16 occurred on or about

November 28, 2018 at or around 11:56 p.m. Square identified an IP address of 76.169.58.84 that

accessed the token at that date and time. The IP address (76.169.58.84) belongs to the internet

service provider Spectrum, which is owned by Charter Communications, Inc.



                                                8
       22.     According to records from Charter Communications, at the time of the November

28 transaction, the IF address 76.169.58.84 belonged to a residential interne account for 4510

Murietta Avenue, Unit 203, Sherman Oaks, CA 91423. The records identified the owner of this

intern& account as OSAGBUE, and identified the phone number associated with this intemet

account as 240-779-3559 (the "3559 Number").

       23.     Information was obtained in February 2019 from the Los Angeles Department of

Water and Power (LADWP) in response to an inquiry regarding the 4510 Murietta Avenue

address. According to this information, LADWP records showed the utility bill in the name

OSAGBUE. Additionally, the phone number associated with the LADWP utility account was the

3559 Number.

       24.     Records from T-Mobile indicate the subscriber of the 3559 Number is "Osakwe I

Osag," with an address of 2070 Cobblestone Cir. NE, Brookhaven, GA 30319. OSAGBUE's

Georgia driver's license lists his address as the above-mentioned 2070 Cobblestone address.

Additionally, T-Mobile provided the date of birth and social security number of the subscriber,

both of which match the date of birth and social security number of OSAGBUE.

       25.     The 3559 Number was compared to records provided by Chase of phone numbers

that called Chase regarding the fraudulently obtained cards described above. The 3559 Number

was identified calling Chase regarding six of the fraudulently obtained cards between the dates of

November 5, 2017 and December 21, 2017.

       26.     According to Chase records, the fraudulent charges for these six cards alone total

$116,348.72. Of the 28 fraudulent charges conducted using these six cards, 25 were transactions

conducted using three of the original four Square tokens (tokens 8ES9W4KZT6MX0,

9TGVK5S8D3Z7Z, and FSRTGWJONNM43)..



                                                9
         27.   Each of these six cards were shipped via UPS and delivered to the addresses listed

below:

    Date delivered        Last Four of Card                Address of Card Delivery
                               Number
 8/15/2017               1636                    7006 Emerson Street, Hyattsville, MD 20784
 11/8/2017               7330                    7515 Annapolis Road, Hyattsville, MD 20784
 11/9/2017               9941                    4610 69th Avenue, Hyattsville, MD 20784
 11/9/2017               1772                    4610 69th Avenue, Hyattsville, MD 20784
 8/15/2017               3764                    4102 73th Avenue, Hyattsville, MD 20784
 8/16/2017               5962                    3908 71' Avenue, Hyattsville, MD 20784

         28.   For example, the Chase card ending in 3764 was delivered by UPS on or about

August 15, 2017 to 4102 73th Avenue, Hyattsville, MD 20784. According to Chase records, there

was one fraudulent charge on the card, on or about September 22, 2017, for $4,625.18 conducted

using Square token 9TGVK5S8D3Z7Z under the merchant name Naficy Plastic Surgery. The

3559 Number was used to call Chase regarding the account for Chase card ending in 3764 on or

about November 5, 2017. On or about the same day, the same phone number was used to call

Chase regarding the accounts for cards ending in 5962 and 1636.

         29.   According to Chase records, the account for Chase card ending in 3764 was initially

opened on February 17, 2016 using Victim l's name, with a street address in Phoenix, MD.

         30.   On April 29, 2019, I spoke to Victim 1 by telephone. Victim 1 stated he has never

had accounts with Chase, credit cards or otherwise, and was not aware that any Chase accounts

were ever opened in his name.

         31.   Driver's license photographs were obtained for OSAGBUE for licenses in

Maryland and Georgia. The address listed on OSAGBUE's Maryland license is 6916 Annapolis

Road, Hyattsville, MD 20784. The 6916 Annapolis Road address is owned by an individual

believed to be the father of OSAGBUE and has been so owned since 1994.




                                               10
       32.     As noted above, the majority of the fraudulently obtained Chase cards were mailed

to addresses in Maryland. Of those cards mailed to addresses in Maryland, the vast majority were

mailed to various addresses in the same 20784 zip code as OSAGBUE's Maryland address. In

fact, many were mailed to various addresses on Annapolis Road within walking distance of

OSAGBUE's Maryland address, as well as to other addresses within one mile of the residence.

For example, according to Google Maps, 4102 73' Avenue, Hyattsville, MD 20784— the address

to which Chase card ending in 3764 was delivered — is located approximately 0.7 miles (walking)

from OSAGBUE's Maryland address.

       33.     OSAGBUE also has a license in Georgia with an address in the Atlanta area, 2070

Cobblestone Circle NE, Brookhaven, GA 30319. As described above, according to T-Mobile

records, the 2070 Cobblestone Circle NE address is the address on the account for the subscriber

of the 3559 Number. In addition, as detailed above, the addresses listed on the BOA accounts, as

well as the addresses for the corresponding business registrations, are located in Georgia.

       Bank Surveillance Photographs

       34.     Bank surveillance photographs provided by BOA from various BOA branches in

Maryland, Georgia, and Southern California show an individual conducting account transactions

with the BOA accounts linked to the Square tokens involved in the fraudulent scheme, as described

above, between March 7, 2018 and July 3, 2018. The individual's face is partially obscured by a

hat in these photographs. The transactions are detailed below:




                                                11
     Date                 Branch city, state            Business name on account
     3/7/2018             Tarzana, CA                   3D Concrete Construction, Inc.
     3/12/2018            Sun Valley, CA                A Construction, Inc.
     3/18/2018            Tarzana, CA                   A & E Concrete Construction, Inc.
     3/21/2018            Atlanta, GA                   A & E Concrete Construction, Inc.
     4/26/2018            Stockbridge, GA               A & E Concrete Construction, Inc.
     4/25/2018            Atlanta, GA                   A & E Concrete Construction, Inc.
     6/12/2018            Tucker, GA                    3D Construction Services Inc.
     6/13/2018            Chamblee, GA                  3D Construction Services Inc.
     6/19/2018            Greenbelt, MD                 12th Man Construction Inc.
     6/26/2018            Woodland Hills, CA            12th Man Construction Inc.
     7/3/2018             Atlanta, GA                   3D Construction Services Inc.

           35.   OSAGBUE was arrested on September 3, 2018 by the Brookhaven Police

Department on an outstanding warrant for failure to appear on a DUI charge. At that time,

OSAGBUE was taken into custody outside of the Cobblestone Circle NE address listed on his

Georgia driver's license. The arrest report identifies OSAGBUE's phone number as the 3559

Number.

           36.   Body camera footage was obtained of the arrest. The footage shows OSAGBUE

walking up the sieps to the residence when verbal contact was made by the initial arresting

officer.

           37.   A review of the body camera footage shows OSAGBUE wearing a black t-shirt

with the word "Dream" on it and camouflage shorts. OSAGBUE was also Wearing a watch,

gold in color, on his left wrist; a ring, light in color, on his right middle finger; and a neck chain,

light in color, around his neck. Officers found a black wallet in OSAGBUE's pocket as well as

a wad of money with a $50 bill on the outside. The wad of money had a purple band on it that

appeared to read $2,000. A Chase Bank card can be seen in the wallet when the officer briefly

opens it up during the arrest.

           38.   The body camera footage of OSAGBUE's arrest, as well as OSAGBUE's driver's

license photographs, were compared to the surveillance pictures from BOA for the transactions

                                                  12
conducted between March 7, 2018 and July 3, 2018. Based on this comparison, the individual in

the surveillance photographs appears to be OSAGBUE. Additionally, the watch and neck chain

worn by OSAGBUE in the arrest footage appears to be consistent with jewelry worn by the

individual in the BOA bank surveillance pictures from March 7, 2018 (watch and neck chain) and

June 26, 2018 (neck chain).

       39.    BOA also provided video footage of cash withdrawal transactions from BOA

account ending in 2380 that occurred on or about November 29, 2018, November 30, 2018,

December 4, 2018, December 5, 2018, and December 7, 2018. As described above, BOA

account ending in 2380 was linked to Square token 88JER7P9KON16, which was used to
                                                                             al
conduct fraudulent transactions in or around November 2018. The cash withdraws that occurred

on or about November 29, 2018, November 30, 2018, December 4, 2018, and December 7, 2018

were conducted at a BOA branch in North Hollywood, CA. The transaction that occurred on or

about December 5,2018 was conducted at a BOA branch in Northridge, CA.

       40.    The face of the individual conducting these transactions is partially obscured by a

hat in all of these videos. However, based on a comparison to body camera footage of

OSAGBUE' s arrest, as well as OSAGBUE' s driver's license photographs, the individual

appears to be OSAGBUE. In the transactions on November 29, 2018, December 5, 2018, and

December 7, 2018, the individual conducting the transactions is wearing a black sweatshirt with

the word "HIGHER" on it in green lettering.

       41.    OSAGBUE also maintains a personal Chase bank account (account number

ending in 2729) under his own name. The phone number provided for the account is the 3559

Number. Chase provided bank surveillance images of the following transactions for this

account: a $2,000 cash deposit at a Chase branch in Atlanta, GA on or about September 4, 2018;



                                               13
a $3,400 cash deposit at the same Chase branch in Atlanta, GA on or about September 18, 2018;

and a $1,660 cash deposit at a Chase branch in Sherman Oaks, CA on or about December 5,

2018. The individual in the images is OSAGBUE. He is not wearing a hat while conducting

transactions on his personal account.

       42.     Both Chase and BOA provided surveillance video or images for transactions

occurring on December 5, 2018. Specifically, a cash withdrawal from BOA account ending in

2380 for $1,700 occurred at approximately 9:52 a.m. Pacific Time on that date. In addition, a

cash deposit into OSAGBUE's personal Chase account for $1,660 occurred at approximately

10:38 a.m. Pacific Time. The Chase images show that, during the cash deposit into his personal

account, OSAGBUE was wearing a black sweatshirt with the word "HIGHER" on it in green

lettering, matching the sweatshirt seen in the BOA surveillance video from that date. The BOA

branch and Chase branch are approximately 8.5 miles apart via car according to Google Maps.

As described above, the individual in the BOA surveillance videos appears to be wearing the

same sweatshirt during the November 29, 2018 and December 7, 2018 cash withdrawals.

                                            Conclusion

       43.     Based on the facts set forth herein, I respectfully submit that there is probable cause

to believe that, on or about August 15, 2017, OSAGBUE violated Title 18, United States Code,




                                                 14
                                                                                  19-1816TJS
Sections 1341 (mail fraud). Therefore, I request the issuance of a criminal complaint and an arrest

warrant.

                                                  Respectfully subm d,



                                                               es
                                                  Postal Inspector
                                                  United States Postal Inspection Service



       Subscribed and sworn "to before me on this lib"(aay of May, 2019.
                              ' A.




       HON. TIMOTHY J. SULLIVAN'
       UNITED STASS MAGISTRATE JUDGE




                                                15
